Order filed August 1, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00204-CV
                                ____________

        CHARLES W. WHITE AND DONNA M. GREEN, Appellants

                                        V.

CERTAIN UNDERWRITERS AT LLOYD'S LONDON AND AFFILIATED
               CLAIMS SERVICE, INC., Appellees


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-59506

                                     ORDER

      Appellants’ brief was due June 21, 2013. No brief or motion for extension
of time has been filed.

      Unless appellants submits their brief, and a motion reasonably explaining
why the brief was late, to the clerk of this court on or before August 29, 2013, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                     PER CURIAM